Citation Nr: 1728023	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-16 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for gastrointestinal polyps.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1989 to September 1989 and from May 1995 to January 2002. 

This matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal was transferred to the RO in Manila, the Republic of the Philippines.  In February 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

In February 2014, the Board remanded the issues of entitlement to service connection for bilateral carpal tunnel syndrome and gastrointestinal polyps for additional development.  Service connection for bilateral carpal tunnel syndrome was established in a May 2016 rating decision.  The Veteran filed a notice of disagreement to the 10 percent ratings assigned for right and left carpal tunnel syndrome, stating that he was seeking 30 percent and 20 percent ratings.  An August 2016 statement of the case was issued.  An October 2016 rating decision assigned initial 30 percent and 20 percent ratings for right and left carpal tunnel syndrome.  The Veteran has not filed a timely substantive appeal to the ratings assigned, and thus those ratings are not on appeal. 


FINDING OF FACT

Gastrointestinal polyps were first manifested years after service, and the preponderance of the evidence is against a finding that they are in any way related to service.





CONCLUSION OF LAW

Gastrointestinal polyps were not incurred in service and are not proximately due to, the result of, or aggravated by disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a April 27, 2009 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent May 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that gastrointestinal polyps are the result of an untreated infection that occurred while he was stationed in Humphries, Korea.  During the February 2013 hearing, the Veteran stated that he was told to wait until he returned to the United States to receive treatment for the infection due to lack of resources at the current location.  While at Fort Campbell, Kentucky, he asserts that he was informed that infection had caused chronic erosive gastritis which contributed to the blood in his stools.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases, to include malignant tumors, which develop to a compensable degree within one year after separation from service, even though there is no evidence of that disease during the period of active service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309(a) (2016).

Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service, or aggravated by a service-connected disability, will also be service-connected.  38 C.F.R. § 3.310 (2016).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's service medical records do not include any notations regarding any lung disorder.

An April 2014 VA examination noted that the Veteran underwent a colonoscopy in January 2010, at which point colon polyps were discovered, more specifically hyperplastic polyps located in the descending colon and rectum.  The examination further noted that hyperplastic polyps were distinct from the Veteran's H. pylori gastritis found while in service.  The examiner concluded that it was less likely than not that the Veteran's gastrointestinal polyps were incurred in or caused by the claimed in-service incident.  The rationale provided was that the exact cause of colon polyps are unknown.  Things that contribute to the development of colon polyps are family history, history of bowel disease, genetics, or being over the age of 50.  The examiner further concluded that the polyps were less likely as not caused by the gastritis due to their distinct anatomic pathology.

In September 2015, the claim was remanded because the April 2014 VA examination did not include consideration of whether any gastrointestinal polyps may have been incurred due to or aggravated by service-connected duodenitis or gastritis.

During a April 2016 VA examination, the examiner opined that the Veteran's gastrointestinal polyps were not related to his active service.  The examiner also concluded that it was less likely as not that the gastrointestinal polyps were secondary to the service-connected duodenitis or gastritis.  The rationale provided was that the while the cause of most polyps are unknown, they are common in adults.  More specifically, hyperplastic polyps, the kind the Veteran was diagnosed with, were the most common form of polyps.  The examiner stated that it was less likely as not that the colon polyps were aggravated beyond the natural progression by the service connected duodenitis or gastritis.  The rationale provided was that the location of the polyps, which were in the distal colon particularly in the descending colon and rectum, was very far from the gastritis and duodenitis which was in the upper gastrointestinal tract.

The Veteran has not submitted any contrary competent evidence that relates the gastrointestinal polyps to service or a service-connected disability.  To the extent that the Veteran himself suggests that the gastrointestinal polyps may be related to lack of treatment for h. pylori infection during service, the Board finds that the Veteran is not competent to offer such an opinion.  The evidence does not show that the Veteran has medical training or expertise that would make him competent to provide an opinion on a medical matter such as the etiology of gastrointestinal polyps.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009)

The Board finds that the preponderance of the evidence is against a finding that any current gastrointestinal polyps are related to service or any event of service, manifested within one year following separation from service, or is the result of, or aggravated by service connected duodenitis or gastritis.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for gastrointestinal polyps and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for gastrointestinal polyps is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


